COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Sheana Elizabeth Bell v. Casey Lynn Morrison

Appellate case number:      01-18-00420-CV

Trial court case number:    2010-48727

Trial court:                309th District Court of Harris County

      Beth A. Klein has filed a motion to withdraw as counsel for appellant, Sheana
Elizabeth Bell. See TEX. R. APP. P. 6.5(a), (b). The motion is granted.

       Beth A. Klein is directed to immediately notify appellant, “in writing, of any
deadlines or settings that the attorney knows about at the time of the withdrawal but that
were not previously disclosed to [appellant]” and file a copy of the notice provided to
appellant with the Clerk of this Court. See id. 6.5(c).

       The Clerk of this Court is directed to note Beth A. Klein’s withdrawal as counsel
for appellant on the docket of this Court.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: July 12, 2018